                                                       Case 2:18-cv-06749-GW-KS Document 281 Filed 06/01/21 Page 1 of 2 Page ID #:7873




                                                                   1 PANISH SHEA & BOYLE LLP                                  PUBLIC JUSTICE
                                                                       RAHUL RAVIPUDI, State Bar No.                          JENNIFER D. BENNETT, State Bar
                                                                   2   204519                                                 No. 296726
                                                                         ravipudi@psblaw.com                                    jbennett@publicjustice.net
                                                                   3   JESSE MAX CREED, State Bar No.                         475 14th St., Suite 610
                                                                       272595                                                 Oakland, CA 94612
                                                                   4     creed@psblaw.com                                     Telephone: (510) 622-8150
                                                                       11111 Santa Monica Boulevard, Suite
                                                                   5   700                                                    Attorneys for Plaintiffs
                                                                       Los Angeles, California 90025
                                                                   6   Telephone: 310.477.1700
                                                                       Facsimile: 310.477.1699
                                                                   7

                                                                   8
                                                                       MILLER ADVOCACY GROUP PC
                                                                   9 MARCI LERNER MILLER, State Bar No. 162790
                                                                        marci@milleradvocacy.com
                                                                  10 1303 Avocado Ave., Suite 230
                                                                       Newport, CA 92660
                                                                  11 Telephone: (949) 706-9734
   LLP
                         11111 Santa Monica Boulevard Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                  12 Attorneys for Plaintiffs and Plaintiff-
P ANISH S HEA & B OYLE
                               Los Angeles California 90025




                                                                       Intervenor
                                                                  13
                                                                                                UNITED STATES DISTRICT COURT
                                                                  14
                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                  15
                                                                                                           WESTERN DIVISION
                                                                  16
                                                                       HALIE BLOOM, et al., and all others                 Case No.: CV 18-6749-GW-KSx
                                                                  17 similarly situated.
                                                                                                                           District Judge George H. Wu;
                                                                  18                                                       Magistrate Judge Karen L. Stevenson
                                                                                     Plaintiffs,
                                                                  19                                                       ORDER REGARDING
                                                                             v.                                            STIPULATION TO EXTEND
                                                                  20                                                       DEADLINE FOR PAYMENT OF
                                                                       ACT, INC., a corporation, and DOES 1-               DISTRIBUTIONS TO CLASS
                                                                  21 100.                                                  MEMBERS AND SERVICE
                                                                                                                           AWARDS TO CLASS
                                                                  22                 Defendant.                            REPRESENTATIVES
                                                                  23 JAQUEL PITTS, an individual, and all
                                                                       others similarly situated,
                                                                  24
                                                                                     Plaintiff-Intervenor,
                                                                  25
                                                                             v.
                                                                  26
                                                                       ACT, INC., a corporation, and DOES 1-
                                                                  27 100.,

                                                                  28 Defendant.

                                                                                                                                                   Case No. 2:18-CV-06749-GW-KS
                                                                         [Proposed] Order Regarding Stipulation To Extend Deadline For Payment Of Distributions To Class Members
                                                       Case 2:18-cv-06749-GW-KS Document 281 Filed 06/01/21 Page 2 of 2 Page ID #:7874




                                                                   1
                                                                             The Court hereby GRANTS the Stipulation to Extend Deadline for Payment of
                                                                   2
                                                                       Distribution to Class Members, and ORDERS as follows:
                                                                   3
                                                                                 1. The deadline for making distributions of payments to Eligible Claimants
                                                                   4
                                                                                     under Paragraph 5(f)(i) of the Settlement Agreement and Service Awards
                                                                   5
                                                                                     to Class Representatives, ECF No. 276-3, shall be extended to July 1,
                                                                   6
                                                                                     2021.
                                                                   7
                                                                                 2. No terms or conditions of the Final Judgment and Consent Decree or the
                                                                   8
                                                                                     Settlement Agreement are modified except as provided herein.
                                                                   9

                                                                  10
                                                                       DATED: June 1, 2021
                                                                  11
   LLP
                         11111 Santa Monica Boulevard Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                  12
P ANISH S HEA & B OYLE
                               Los Angeles California 90025




                                                                  13
                                                                                                                      HON. GEORGE H. WU,
                                                                  14                                                  United States District Judge
                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                            2                      Case No. 2:18-CV-06749-GW-KS
                                                                         [Proposed] Order Regarding Stipulation To Extend Deadline For Payment Of Distributions To Class Members
